On Petition for Rehearing.
Howard, J.
— Appellee, having filed a petition for rehearing, we are first met with the motion of appellants to dismiss the petition for the reason, as claimed, that before the filing of the same, the appellee had ceased to have any interest in the judgment appealed from, having received large payments thereon, and having assigned and transferred,without recourse, the unpaid part thereof. A reference, however, to. the' certified transcript of payments made and of the assignment of the judgment shows that the appellee still retains some interest in the judgment, at least to the extent of his attorney’s fees. The motion to dismiss must therefore be overruled.
The appellee has filed elaborate and earnest briefs in support of his petition for a rehearing of the appeal; but we are satisfied that no sufficient reason is shown why the conclusion heretofore reached by the court should be disturbed.
A good part of the principal brief is occupied with a discussion of the proper punctuation of the penal statute violated in this. case. (Section 2019, R. S. 1894, section 1942, R. S. 1881.) Were we disposed to follow *514counsel in this matter, we might observe that the history of the - enactment of the statute militates against the argument here made: Three of the most eminent legal minds of the State, Judge Frazer, Senator Turpie and Mr. Stotsenburg, on appointment of this court and in pursuance of the provisions of the statutes, were charged with the compiling and publishing of the revised codes of 1881, including the section in question. (Acts 1879, 192, Acts 1881, 605.) If those accomplished jurists were of opinion that any doubt rested on the interpretation to be given to the clauses relating to the loaning and to the depositing of public money, they resolved such doubt in favor of the interpretation which we have given; and by inserting a semi-colon instead of a comma between the clauses, showed that they understood that the phrase “contrary to law” applies to “deposits,” and not to “loans;” that loans are prohibited absolutely, and deposits only when made contrary to law.
We can, however, see but little that is controlling in this matter of punctuation. If there were neither comma nor semi-colon between the clauses, the interpretation, as we think, could not be different. Taking the words as they stand in the original act and section (section 11 of the act concerning public offenses and their punishment, Acts 1881, 182), and we find .it declared that whoever, whether State, county, or other public official, being charged with the collection, custody and disbursement of public funds, “converts to his own use, or to the use of any other person o-r persons, corporation or corporations in any manner whatever, contrary to law, or uses by way of investment in any kind of property, or loans either with or without interest, or deposits' with any person or persons, corporation or corporations, contrary to law, or exchanges for other funds, except as allowed by *515law, any portion of such money,” shall be guilty of embezzlement, etc. “Contrary to law,” or an equivalent phrase, is here used three times; and in each case clearly, as we think, qualifies the clause with which it stands in immediate connection. See, as bearing on this matter of construction, Am. Trust and Savings Bank v. The Gueder, etc., Mfg. Co., 150 Ill. 336, 342.
Eefinements of punctuation are not needed here. Provided there be ordinary intelligence, it would seem that the language is so clear that he who runs may read and understand: An officer may not use the public funds by way of investment in any kind of property or business; neither may he loan such funds, either with or without interest; but such official is required to keep the public moneys in a safe place, ready to be paid over to the proper person whenever demanded; he may, therefore, provided he is not forbidden by law, deposit such money in a bank, subject to his check. A bank is usually a safe place to keep funds. It is true, that some risk is taken in making such deposits. The bank may fail, and the money be lost. The public official who deposits money in a bank must take that' hazard; if the money is lost he shall make it good. But so long as there is no law against making such deposits he may exercise his judgment as to making them; and the making of such deposits will not subject him to the charge of embezzling the public funds in his charge. Meridian Nat. Bank v. Hauser, ante 496. The deposits, however, must be subject to check. Loans to a bank, whether as time deposits or on certificates, or secured by bank paper, or otherwise, are as obnoxious to the statute as like loans made to an individual or other corporation,
But, in any case, the argument of counsel would not be good. Even if the statute did forbid officials *516to deposit the public moneys in bank, still we should mot for that reason be at liberty to overthrow the statute; but, on the contrary, must uphold it. Any action which the legislature in its wisdom may see fit to take for the preservation of the public funds must be sustained by the courts. As a matter of fact, there is one public official who is not allowed to deposit in a bank the funds in his custody. By section 7657, Burns’ R. S. 1894 (section 5633, R. S. 1881), it is provided that “the Treasurer of State shall be required to use the treasury. * * * as the sole place for the deposit and safe-keeping of the moneys of the State, except as hereinafter provided.” As to county treasurers, however, no such limitation has, as yet, been imposed; and they may undoubtedly deposit the money in their custody in bank, subject to check, if they deem best, and at their own risk, so long as the legislature enacts no law against it; but they cannot loan the money, either with or without interest, nor invest it in any kind of property. It is public money, the title being in the official only to the extent that he is required to account for it; and he is not authorized to use it for his own private gain.
While, therefore, the legislature might undoubtedly do as it has done in the case of the Treasurer of State, and forbid county treasurers, township trustees, and others, to deposit the public moneys in banks; yet, so far, it has not seen fit to do so. That body has undoubtedly considered that, in many cases', the banks are safer places of deposit than the vaults of the county treasurers; and has not, therefore, in any manner forbidden such deposits. Appellee, however, has little reason to discuss the statute from this point of view. He is not charged with depositing public moneys in banks, but with loaning the money for his own private gain. This he certainly cannot do.
*517Nor was it simply to secure the public funds from loss that this statute was enacted. The official bonds required by law are presumed to be sufficient security for the money, in case of loss or misappropriation by the officers (but see Murfree Official Bonds, sections 649, 650); while the statutes against embezzlement are deemed to be ample to punish the crime, but, as said by the Supreme Court of Colorado, In re Breene, 14 Colo. 401, the purpose of the statute before us is wider and deeper than áll that. It looks rather to the inauguration of a more healthful public policy. Private speculation in public funds by the official custodians thereof, is emphatically against good morals. “Its inevitable tendency is to corrupt political and official action, and degrade the public service.”
The court will also, in the interpretation of this statute, take notice of sad chapters in the history of public officials who have been tempted to use the funds in their hands to enrich themselves or their friends, and have thus brought ignominy upon all concerned, ending often in state’s prison, sometimes, too, in a death of shame. And although such exposure and disgrace might be avoided, and the money be forthcoming when called for, and that without impairment of the official’s estate, leaving him, perhaps, even some ill-gotten gains; yet the tone of moral character in the community, having knowledge of such speculation in the public treasury, must inevitably be lowered, and the purity of official integrity clouded. Good-citizenship, a clean administration of public affairs, the welfare of the official himself no less than the good, of the public, all required of the legislature the enactment of this law.
The clauses of the statute, therefore, which were uppermost in the mind of the legislature, were those relating to private speculation in the public funds. *518The remaining clauses were no doubt inserted with a view of making the statute general in character, and to harmonize its provisions with those of other statutes relating to the subjects named. The essence of the law is, and the main purpose in passing it unquestionably was, to declare guilty of embezzlement any treasurer, trustee, or other custodian of public funds, who “uses” such funds “by way of investment in any kind of property,” or who “loans” them, “either with or without interest.”
Wh'at is said by counsel as to the right of the county to interplead and pursue the funds wherever found, while somewhat inconsistent, from appellee’s point of view, has nevertheless been sufficiently considered in the original opinion. The right of the county to recover its funds is clear.
The petition is overruled.
McCabe, J. dissents.